936 F.2d 584
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gerald Gilbert VIGIL, Defendant-Appellant.
No. 90-2274.
United States Court of Appeals, Tenth Circuit.
June 27, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.R.App.P. 34(f);  10th Cir.R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
This is an appeal of defendant's sentence entered after a plea of guilty.  He was sentenced to the statutory maximum of eighteen months which is below the otherwise applicable Guideline range of thirty-seven to forty-six months.  He directed his counsel to appeal his sentence even though he was advised that there was no legal basis for appeal.  In the Anders v. California, 386 U.S. 738 (1978), brief filed by counsel, he carefully reviewed the sentencing process and the applicable sentencing guidelines.  As the law requires in such cases, counsel correctly advised the court that there was no legal basis for appeal.


3
Having reviewed the matter, we conclude that the sentence was lawfully imposed and AFFIRM the judgment and sentence given by the trial court.  Counsel's motion to withdraw is granted.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3